internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 4-plr-100681-00 date date re legen d settlor spouse child child grandchild grandchild grandchild grandchild individual a individual b date date year year year year year year dear this is in response to your letter of date in which rulings are requested on the application of the generation-skipping_transfer_tax and sec_1001 of the internal_revenue_code to the transaction described below the facts and representations submitted are as follows settlor created a_trust intervivos trust on date and transferred to it policies insuring his life settlor designated individual a as the trustee and a_trust company as successor trustee plr-100681-00 under the terms of intervivos trust beginning at settlor’s death all of the trust income is to be paid to settlor’s spouse quarterly for her life on spouse’s death the trust income is to be paid to settlor’s two children child and child in equal shares for their lives upon the death of the first child to die her share of the income is to be paid to her issue per stirpes if she has no surviving issue her share of the income is to be paid to the surviving child of settlor the intervivos trust is to terminate upon the death of the survivor of spouse child and child at termination the principal is to be distributed to the issue of child and child per stirpes if a child died without issue that child’s share is to be distributed to the issue of the other child per capita if there are no living issue of child or child the trust principal is to be distributed equally to two nieces of the settlor if a niece died survived by issue her share is to be distributed to her surviving issue per stirpes if a niece died without issue her share is to be distributed to the surviving issue of the other niece if both nieces have died without surviving issue the principal is to be distributed to the heirs at law of the last niece to die settlor died on date and a_trust testamentary_trust with individual a as trustee was created pursuant to settlor’s will the provisions of the testamentary_trust are identical to those of the intervivos trust in year individual a resigned as trustee of both trusts the trust company designated by settlor as successor trustee declined to act as successor trustee of the intervivos trust pursuant to decrees issued by the local probate_court spouse child and child were appointed trustees of both trusts and were required by the court to post joint corporate surety bonds the court also appointed a corporate fiduciary as depositary of the assets of both trusts and ordered that none of the assets were to be sold exchanged or reinvested without prior court approval in its decree relating to the intervivos trust the court restated the trust provisions in doing so the court omitted the name of one of settlor’s nieces as a contingent_remainder beneficiary of that trust in year spouse died child and child continued to serve as trustees of both trusts and the income of both trusts was distributed to them in equal shares in year child and child as trustees petitioned the local probate_court for removal of the requirement of court approval for the sale exchange or reinvestment of the trusts’ assets the court granted the petition in year child and child as trustees petitioned the local probate_court for termination of the fiduciary bond the court granted the petition in year child died since her death her share of income from both trusts has been distributed to her two children grandchild and grandchild plr-100681-00 in year child resigned as trustee of both trusts the local probate_court appointed individual b and grandchild and grandchild the children of child as trustees of both trusts at the present time child is receiving one-half of the income of both trusts child has two children grandchild and grandchild four grandchildren and four great-grandchildren the two children of child grandchild and grandchild are receiving one-half of the income of both trusts one-quarter each child was also survived by two grandchildren the trustees of both trusts propose to combine the two trusts into one trust and to divide the combined trust into four separate trusts the grandchild trust the grandchild trust the grandchild trust and the grandchild trust each of the four trusts will be funded to the extent possible with a pro_rata share of the assets of the combined trust individual b will be the trustee of the grandchild trust and the grandchild trust grandchild will be the trustee of the grandchild trust and grandchild will be the trustee of the grandchild trust each of the four new trusts will continue for the life of child child will continue to receive the income from the trusts for the benefit of her children grandchild and grandchild grandchild and grandchild will receive the income from their respective trusts if either grandchild or grandchild predeceases child the income of the deceased grandchild’s trust will be paid to the deceased grandchild’s issue per stirpes if the deceased grandchild is not survived by issue the income will be paid to the issue of child per stirpes if there are no living issue of child the income will be paid to child each of the four new trusts will terminate at the death of child and the principal of each trust will be distributed to the grandchild for whom the trust is named if a grandchild is not living at the time his or her trust terminates the principal of the deceased grandchild’s trust will be distributed to the deceased grandchild’s issue per stirpes if either grandchild or grandchild predeceases child ie dies before the termination of his or her trust and is not survived by issue the principal of his or her trust will be distributed to the living issue of child per stirpes if there are no living issue of child the principal will be distributed to the living issue of child per capita if either grandchild or grandchild predeceases child ie dies before the termination of her trust and is not survived by issue the principal of her trust will be distributed to the living issue of child per stirpes if there are no living issue of child the principal will be distributed to the living issue of child per capita if there are no surviving issue of child or child at the time the four new trusts terminate the principal of the trusts will be distributed to the nieces of the settlor in accordance with the terms of the original intervivos trust and testamentary_trust as modified by the decree of the local probate_court issued in year which omitted one of plr-100681-00 settlor’s nieces as a beneficiary of the intervivos trust in year the trustees of the intervivos trust and the testamentary_trust petitioned the local probate_court for orders with respect to the proposed transactions specifically orders were requested authorizing the combination of the trusts into a combined trust authorizing the division of the combined trust into the four new trusts each funded to the extent possible with a one-fourth pro_rata share of each and every asset of the combined trust accepting the resignation of the trustees of the intervivos trust and the testamentary_trust and appointing the trustees for each of the four new trusts terminating the depositary requirement imposed by the court in year and confirming that the new trusts are not subject_to the continuing supervision of the court under state law in year the court issued an order acquiescing to the petition contingent upon the trustees’ obtaining a favorable ruling from the service the following rulings have been requested the pro_rata distribution of assets from the intervivos trust and the testamentary_trust to the combined trust and from the combined trust to the four new trusts does not give rise to a realization event under sec_1001 the four new trusts are exempt from generation-skipping_transfer_tax and no additions have been made to the new trusts ruling sec_61 provides that gross_income includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in such section for determining loss over the amount_realized sec_1_1001-1 of the income_tax regulations provides generally that the gain_or_loss realized from the exchange of property for other_property differing materially either in_kind or extent is treated as income or as loss sustained plr-100681-00 in 499_us_554 the supreme court addressed the issue of whether there is a sale_or_exchange resulting in the realization of gain_or_loss under sec_1001 under the facts of that case a financial_institution exchanged its interests in one group of residential mortgage loans for another lender’s interests in a different group of residential mortgage loans the two groups of mortgages were considered substantially identical by the agency that regulated the financial institutions the court concluded that sec_1_1001-1 reasonably interprets sec_1001 and stated that an exchange of property gives rise to a realization event under sec_1001 if the properties exchanged are materially different id pincite in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent id pincite the court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged the loans in the present case the governing instruments of the intervivos trust and the testamentary_trust do not give the trustees authority to partition the trusts’ assets or to make any distribution of principal until the death of the survivor of spouse child and child therefore the proposed transaction is not a mere distribution pursuant to the trusts’ terms and constitutes an exchange by the trusts’ beneficiaries of their interests in the trusts for their interests in the new trusts the assets of the intervivos trust and the testamentary_trust are to be combined and distributed pro_rata to trusts for each of the four remainder beneficiaries it is consistent with the supreme court’s opinion in cottage savings to conclude that the interests of the beneficiaries in the intervivos trust and the testamentary_trust will not differ materially from their interests in the new trusts both before and after the proposed transaction each beneficiary is entitled to substantially the same income and or remainder interests in the trusts’ assets the proposed transaction is consistent with the dispositive provisions of the intervivos trust and the testamentary_trust under the proposed transaction if any of the settlor’s grandchildren predecease child without issue upon child 1's death the assets of the trust for that predeceased grandchild are to be distributed to the surviving remainder beneficiaries accordingly based on the facts submitted and representations made we conclude that the interests to be exchanged are not materially different and the proposed exchanges of property do not give rise to a realization event under sec_1001 ruling sec_2601 imposes a tax on every generation-skipping_transfer gst sec_2611 defines a generation-skipping_transfer as a taxable_termination a taxable_distribution or a direct_skip plr-100681-00 section b a of the tax_reform_act_of_1986 the act vol c b and sec_26_2601-1 of the generation-skipping_transfer_tax gstt regulations provide that the gstt shall not apply to any gst under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that if an addition is made after date to an irrevocable_trust which is excluded from the gstt by section b a of the act a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the gstt in the present case the intervivos trust and the testamentary_trust were irrevocable prior to date and it is represented that no additions have been made to either trust after date the partitioning of a_trust that does not otherwise change the quality value or timing of any of the powers beneficial interests rights or expectancies originally provided for under the terms of the trust will not result in the loss of the trust’s exempt gst status under section b a of the act or sec_26_2601-1 of the regulations in the present case combining the intervivos trust and the testamentary_trust which have identical terms and beneficiaries and partitioning the combined trust into the four new trusts will not change the quality value or timing of the powers beneficial interests rights or expectancies originally provided for under the terms of the original trusts therefore based on the facts submitted and representations made we conclude that the pro_rata distribution of assets from the intervivos trust and the testamentary_trust to the combined trust and from the combined trust to the four new trusts will not cause any of the trusts to lose their exempt status for generation-skipping_transfer_tax purposes and will not constitute an addition to any of the trusts in addition the resignation of the trustees and appointment of new trustees the termination of the depositary requirement and the termination of court supervision are changes which are administrative in nature and do not affect the quality value or timing of the powers beneficial interests rights or expectancies originally provided for under the terms of the intervivos trust or the testamentary_trust therefore these changes will not cause any of the trusts to lose their exempt status for generation-skipping_transfer_tax purposes except as we have specifically ruled herein we express no opinion on the federal tax consequences of the proposed transaction under the cited provisions or under any other provision of the code in particular we express no opinion with respect to the omission of one of settlor’s nieces as a contingent_remainder beneficiary plr-100681-00 of the intervivos trust in the decree of the local probate_court issued in year this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours associate chief_counsel passthroughs and special industries by katherine a mellody senior technician reviewer branch enclosure copy for sec_6110 purposes
